955DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/18/2020 Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 08/10/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wiemeersch (US 20150054950 A1).
Regarding claim 1, Van Wiemeersch (Fig. 5) discloses a method for detecting at least one object present on a motor vehicle (vehicle 100), wherein comprising:
 Capturing, by way of a control device, at least one camera image using a camera (camera 120), wherein a detection region of the camera is directed to an outer region of the motor vehicle and partially or entirely to an outer surface of the motor vehicle (The image signal may be output to the display device 235 so that the operator may view the captured image in real time. In some instances, captured images are sequentially presented to the operator as a video; Van Wiemeersch at [0018]); and 
checking, for a clearance test, in the at least one camera image by an image analysis apparatus of the control device  if at least one predetermined intrinsic structure of the motor vehicle is imaged (The processing device 240 may be further configured to determine whether the pixels of the first and second zones are consistent with a normal rear view from the vehicle 100 based on a range of colors in one or both zones; Van Wiemeersch at [0021]);
 and in the event that the at least one intrinsic structure cannot be found by the image analysis apparatus, generating a blocking signal, which indicates that an object is present on the motor vehicle (The processing device 240 may be configured to output a signal to the display device 235, and the signal may cause the display device 235 to present an interface that includes the image to the operator; Van Wiemeersch at [0025]).

Regarding claim 2, Van Wiemeersch (Figs. 3-5) discloses wherein a predetermined outer contour of the motor vehicle is sought as an intrinsic structure  in the at least one camera image by the image analysis apparatus (For instance, as described in greater detail below with regard to FIGS. 3 and 4, the processing device 240 may be configured to identify a first zone and a second zone in the image, compare the pixels of the first zone to the pixels of the second zone, and determine whether the tailgate 130 is open based on differences between the images of the first and second zones; Van Wiemeersch at [0020]-[0021] and [0023]).

Regarding claim 3, Van Wiemeersch (Figs. 3-5) discloses wherein one or more of a predetermined vehicle surface having at least one predetermined optical property and/or at least a predetermined component of the motor vehicle is sought as an intrinsic structure by the image analysis apparatus (For instance, as described in greater detail below with regard to FIGS. 3 and 4, the processing device 240 may be configured to identify a first zone and a second zone in the image, compare the pixels of the first zone to the pixels of the second zone, and determine whether the tailgate 130 is open based on differences between the images of the first and second zones; Van Wiemeersch at [0020]-[0021] and [0023]).

Regarding claim 4, Van Wiemeersch (Figs. 3-5) discloses wherein one or more of at least one predetermined color and at least one predetermined contrast ratio in a predetermined subregion of the at least one camera image is sought as the optical property (For instance, as described in greater detail below with regard to FIGS. 3 and 4, the processing device 240 may be configured to identify a first zone and a second zone in the image, compare the pixels of the first zone to the pixels of the second zone, and determine whether the tailgate 130 is open based on differences between the images of the first and second zones; Van Wiemeersch at [0020]-[0021] and [0023]).

Regarding claim 5, Van Wiemeersch (Figs. 3-5) discloses wherein at least one camera image is received by the control device from at least one additional camera, wherein the entire motor vehicle is covered by the detection regions of all cameras taken together and the clearance test is carried out for each of the cameras (The processing device 240 may be configured to receive and process the image signal generated by the camera module 230 and determine whether the tailgate 130 is open based on the image. The processing device 240 may be configured to implement any number of image processing techniques; Van Wiemeersch at [0020]).

Regarding claim 6, Van Wiemeersch (Figs. 3-5) discloses wherein a start signal for driving off is received by an autopilot of the motor vehicle and the autopilot only drives off if there is no blocking signal (The processing device 240 may be configured to output a signal to the display device 235, and the signal may cause the display device 235 to present an interface that includes the image to the operator; Van Wiemeersch at [0025] and [0026]).

Regarding claim 7, Van Wiemeersch (Figs. 3-5) discloses wherein a base structure of a subsurface on which the motor vehicle is standing is sought in the at least one camera image by means of the image analysis apparatus and the blocking signal is also generated if the base structure cannot be found (The processing device 240 may be further configured to determine whether the pixels of the first and second zones are consistent with a normal rear view from the vehicle 100 based on a range of colors in one or both zones; Van Wiemeersch at [0021]).

Regarding claim 8, Van Wiemeersch (Figs. 3-5) discloses wherein at least one reference image of the outer region is generated by means of the image analysis apparatus at least one point in time prior to the clearance test and, during the clearance test, an image comparison of the at least one camera image  with the at least one reference image is carried out (The processing device 240 may be further configured to determine whether the pixels of the first and second zones are consistent with a normal rear view from the vehicle 100 based on a range of colors in one or both zones; Van Wiemeersch at [0021]).
 

Regarding claim 9, Van Wiemeersch (Figs. 3-5) discloses a control device for a motor vehicle, comprising a processor apparatus that is configured to carry out the method of claim l (a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein; Van Wiemeersch at [0030]).

Regarding claim 10, Van Wiemeersch (Figs. 3-5) discloses a motor vehicle comprising at least one camera, the detection region of which is directed to an outer region of the motor vehicle and partially or entirely to an outer surface of the motor vehicle, and comprising the control device of claim 9 (a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein; Van Wiemeersch at [0030]).

Regarding claim 11, Van Wiemeersch (Figs. 3-5) discloses property and at least a predetermined component of the motor vehicle is sought as an intrinsic structure by the image analysis apparatus (For instance, as described in greater detail below with regard to FIGS. 3 and 4, the processing device 240 may be configured to identify a first zone and a second zone in the image, compare the pixels of the first zone to the pixels of the second zone, and determine whether the tailgate 130 is open based on differences between the images of the first and second zones; Van Wiemeersch at [0020]-[0021] and [0023]).
 
Regarding claim 12, Van Wiemeersch (Figs. 3-5) discloses wherein at least one camera image is received by the control device from at least one additional camera, wherein the entire motor vehicle is covered by the detection regions of all cameras taken together and the clearance test is carried out for each of the cameras (The processing device 240 may be configured to receive and process the image signal generated by the camera module 230 and determine whether the tailgate 130 is open based on the image. The processing device 240 may be configured to implement any number of image processing techniques; Van Wiemeersch at [0020]).

Regarding claim 13, Van Wiemeersch (Figs. 3-5) discloses wherein at least one camera image is received by the control device from at least one additional camera, wherein the entire motor vehicle is covered by the detection regions of all cameras taken together and the clearance test is carried out for each of the cameras (The processing device 240 may be configured to receive and process the image signal generated by the camera module 230 and determine whether the tailgate 130 is open based on the image. The processing device 240 may be configured to implement any number of image processing techniques; Van Wiemeersch at [0020]).

Regarding claim 14, Van Wiemeersch (Figs. 3-5) discloses wherein at least one camera image is received by the control device from at least one additional camera, wherein the entire motor vehicle is covered by the detection regions of all cameras taken together and the clearance test is carried out for each of the cameras (The processing device 240 may be configured to receive and process the image signal generated by the camera module 230 and determine whether the tailgate 130 is open based on the image. The processing device 240 may be configured to implement any number of image processing techniques; Van Wiemeersch at [0020]).

Regarding claim 15,  Van Wiemeersch (Figs. 3-5) discloses wherein a start signal for driving off is received by an autopilot of the motor vehicle and the autopilot only drives off if there is no blocking signal (The processing device 240 may be configured to output a signal to the display device 235, and the signal may cause the display device 235 to present an interface that includes the image to the operator; Van Wiemeersch at [0025] and [0026]).

Regarding claim 16, Van Wiemeersch (Figs. 3-5) discloses wherein a start signal for driving off is received by an autopilot of the motor vehicle and the autopilot only drives off if there is no blocking signal (The processing device 240 may be configured to output a signal to the display device 235, and the signal may cause the display device 235 to present an interface that includes the image to the operator; Van Wiemeersch at [0025] and [0026]).

Regarding claim 17, Van Wiemeersch (Figs. 3-5) discloses wherein a start signal for driving off is received by an autopilot of the motor vehicle and the autopilot only drives off if there is no blocking signal (The processing device 240 may be configured to output a signal to the display device 235, and the signal may cause the display device 235 to present an interface that includes the image to the operator; Van Wiemeersch at [0025] and [0026]).

Regarding claim 18,  Van Wiemeersch (Figs. 3-5) discloses wherein a start signal for driving off is received by an autopilot of the motor vehicle and the autopilot only drives off if there is no blocking signal (The processing device 240 may be configured to output a signal to the display device 235, and the signal may cause the display device 235 to present an interface that includes the image to the operator; Van Wiemeersch at [0025] and [0026]).

Regarding claim 19, Van Wiemeersch (Figs. 3-5) discloses (wherein a base structure of a subsurface on which the motor vehicle is standing is sought in the at least one camera image by the image analysis apparatus and the blocking signal is also generated if the base structure cannot be found (The processing device 240 may be further configured to determine whether the pixels of the first and second zones are consistent with a normal rear view from the vehicle 100 based on a range of colors in one or both zones; Van Wiemeersch at [0021]).

Regarding claim 20, Van Wiemeersch (Figs. 3-5) discloses wherein a base structure of a subsurface on which the motor vehicle is standing is sought in the at least one camera image by the image analysis apparatus and the blocking signal is also generated if the base structure cannot be found (The processing device 240 may be further configured to determine whether the pixels of the first and second zones are consistent with a normal rear view from the vehicle 100 based on a range of colors in one or both zones; Van Wiemeersch at [0021]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663